Title: To George Washington from William Heath, 19 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 19. 1782.
                        
                        I have been honored with yours of the 17th covering several queries, &c.—copy of the queries I have
                            given to major-general Howe and brigadier-general Paterson; should have done the same to baron de Steuben, but he left
                            West-point yesterday afternoon. If your Excellency should not communicate the queries to him before his return I will do
                            it afterwards. I will also state to, and obtain the opinion of the abovementioned officers on the other questions. I have
                            the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    